UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       :
RAUL DE JESUS REYNOSO,                                 :     16 Cv. 5968 (RMB)
                                                       :
                                      Plaintiff,       :
                                                       :     ORDER OF DEFAULT
               - against -                             :     JUDGMENT
                                                       :
GRULLON BAKERY INC., GRULLON                           :
BAKERY #1 CORP., GRULLON                               :
BAKERY #2 CORP. and                                    :
RAMON GRULLON, Individually,                           :
                                                       :
                                      Defendants.      :
                                                       :


       Having reviewed the record herein, including without limitation: (1) Plaintiff’s

complaint, dated July 26, 2016 (“Complaint”), seeking relief for Defendants’ alleged violations

of the Fair Labor Standards Act of 1938 (“FLSA”), the New York Labor Law (“NYLL”), and the

New York Codes, Rules, and Regulations (“NYCRR”); (2) Plaintiff’s Order to Show Cause for

Default Judgment signed by the Court on August 3, 2018 (“Order to Show Cause”); (3) the

transcript from the Order to Show Cause hearing held by the Court on December 3, 2018; (4)

Plaintiff’s letter, dated April 19, 2019, which states: “As this firm and my client have been

unable to locate the residential or business address for the individual defendant and the

remaining corporate entity defendants are inactive, plaintiff consents to the dismissal of the

claims against those defendants (i.e., Grullon Bakery Inc., Grullon Bakery #2 Corp., and Ramon

Grullon);” and (5) Plaintiff’s declaration and proposed Order of Default Judgment, dated March

27, 2020 (“Declaration” and “Proposed Order,” respectively), which seeks default judgment

against Defendant Grullon Bakery #1 Corp. and an award in favor of Plaintiff in the total amount

of $235,189.52 plus post-judgment interest pursuant to 28 U.S.C. § 1961, it is

                                                   1
       ORDERED, ADJUDGED AND DECREED, that the plaintiff Raul De Jesus Reynoso

have judgment against Defendant Grullon Bakery #1 Corp., in the amount of $224,604.52, plus

post-judgment interest pursuant to 28 U.S.C. § 1961 from the date judgment is entered. The

calculation of damages is as follows:

•   Unpaid overtime wages pursuant to the FLSA: $107,029.76. 1

•   Liquidated damages pursuant to the FLSA for unpaid overtime wages: $107,029.76.

•   Spread-of-hours wages pursuant to the NYLL/NYCRR: $10,545.

       The total amount of relief sought in the Proposed Order ($235,189.52) appears to include

liquidated damages on the spread-of-hours claim in the amount of $10,545. See Declaration at 5;

Proposed Order at 2. However, a default judgment “must not differ in kind from, or exceed in

amount, what is demanded in the pleadings.” See Fed. R. Civ. P. 54(c); see also Joint Stock Co.

Channel One Russia Worldwide v. Infomir LLC, 2018 WL 4760345, at *1 (S.D.N.Y. Sept. 28,

2018) (“It is well-settled that a plaintiff cannot recover damages against a defaulted defendant for

claims never alleged in its pleading”). Because Plaintiff only requested in the Complaint “an

order awarding liquidated damages . . . in an amount equal to the total amount of unpaid

overtime wages” and did not request liquidated damages on the spread-of-hours claim, Plaintiff

is not entitled to liquidated damages on that claim. See Complaint at 8; Order to Show Cause at 3

(“This action seeks judgment for . . . the liquidated amount equal to the total amount of unpaid

overtime wages”); Declaration at 2 (“This action seeks judgment for . . . the liquidated amount

equal to the total amount of unpaid overtime wages”); see also Jowers v. DME Interactive

Holdings, Inc., 2006 WL 1408671, at *9 (S.D.N.Y. May 22, 2006) (holding that Rule 54(c) “bars


1
  The calculation of damages in Plaintiff’s Declaration overstates the unpaid overtime wages for
the period between January 26, 2011 and February 4, 2015 as $97,997.60, instead of $97,977.60.
See Declaration at 4.
                                                 2
an award of liquidated damages” where the complaint “failed to make a specific request for

liquidated damages” and “did not give notice that [plaintiff] was seeking liquidated damages by

making a citation to the applicable provisions of New York’s Labor Law.”).

       Additionally, although the Complaint seeks other forms of relief -- including declaratory

relief, injunctive relief, statutory damages pursuant to the Wage Theft Prevention Act,

prejudgment interest on unpaid overtime wages and spread-of-hours wages, reasonable

attorneys’ fees, and costs of the action -- those forms of relief are not included in the calculation

of damages provided in Plaintiff’s Declaration or accounted for in the relief sought in the

Proposed Order. See Complaint at 8; Declaration at 4-5, Proposed Order at 2. These claims are

waived and abandoned. See Declaration at 4-5, Proposed Order at 2; see also Angamarca v. Pita

Grill 7 Inc., 2012 WL 3578781, at *2 n.2 (S.D.N.Y. Aug. 2, 2012) (“Although Plaintiffs allege

[certain costs] in their Complaint, they do not seek reimbursement for such costs in their

submissions in support of a default judgment . . . [t]herefore, the Court should deem any claim

for reimbursement of these costs waived.”), report and recommendation adopted, No. 11-CV-

7777 (S.D.N.Y. Dec. 14, 2012).

Conclusion & Order

       Plaintiff’s claims against Defendants Grullon Bakery Inc., Grullon Bakery #2 Corp. and

Ramon Grullon are dismissed. Default judgment is entered against Defendant Grullon Bakery #1

Corp. and Plaintiff is awarded $224,604.52 plus post-judgment interest from the date judgment is

entered. The Clerk of the Court is respectfully requested to close this case.


Dated: New York, New York
       April 14, 2020
                                                             ________________________
                                                               RICHARD M. BERMAN
                                                                      U.S.D.J.

                                                  3
